WELLFORD, Circuit Judge,
concurring and dissenting:
I reluctantly concur in the basic result reached despite my strong feeling that this result is both unjust and unreasonable. Behnke substituted one health and welfare carrier for another after notice to plaintiff because available rates for coverage were more economical. In my view, this switch in no way sacrificed the legitimate interests of its employee beneficiaries.1 Behnke ought, at the very least, be given credit for the premiums paid to Travelers Insurance Company, or benefits paid to its employees by Travelers, during the period Central States suspended benefits and payments “for and on behalf of Behnke’s employees.” Behnke acted in apparent good faith reliance upon an oral CBA found to be unenforceable. It is scant comfort, under the circumstances, to hold Behnke liable for nearly $140,000 and to indicate that “the *465parties remain free to explore possible rights of indemnification.”
Had Behnke challenged the attorneys fees claimed, I would have directed a remand on this question because the district court made what appears to be an automatic award without any discussion of the reasonableness of the hours claimed and the appropriateness of the hourly amount.
I dissent from this court’s failure to require that Behnke receive credit either for premiums paid by it to Travelers or for benefits paid to covered Behnke employees by Travelers during the pertinent period.

. The opinion of Judge Guy seems to concede that Central States was charging “prohibitively high rates” for the "comparable" coverage and benefits obtained by Behnke at reduced rates.